DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is in response to: Applicant’s Remarks filed on 04/23/2021
This action is made Final.
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bellotti et al., US PG PUB# 2005/0138631 A1 (hereinafter Bellotti) in view of Sobeski et al., US# 6,633,315 B1 (hereinafter Sobeski).
As for independent claim 1: Bellotti shows a non-transitory computer-readable medium including instructions for scheduling one or more events or tasks stored thereon that, when executed by a processor, cause the processor to perform the following:
displaying one or more screens associated with a date; displaying a plurality of graphic icons (Bellotti shows displaying a plurality of graphic icons and screens associated with a date in Figures 4 and Figures 5, 0087 - 0089, and 0096);
identifying a selection of receiving a specific graphic icon selection for an event or task (see assignment and task management in 0069-0070, 0087, 0089, Bellotti shows the system receiving the selection from the user with. See icon# 173. Bellotti shows icons in Figures 4); 
While Bellotti shows a scheduling interface, Bellotti does not specifically show upon identifying the selection, displaying the specific graphic icon on a first screen associated with a specific date, wherein the specific date corresponds to the date on which the event or task is to be attended or performed. However in the same field of endeavor, Sobeski teaches upon identifying the selection, displaying the specific graphic icon on a first screen associated with a specific date, wherein the specific date corresponds to the date on which the event or task is to be attended or performed in 2:59-3:14 and 3:17-3:57. Sobeski teaches a contextual engine which monitors various types of information and determines an update based on the contextual change. The contextual engine communicates with the host computer’s operating system to determine certain information about the host computer. Therefore the systems update the user interface based on the monitored information, see 2:20-37. Additionally, Sobeski teaches contextual engine determines the “context” of the current user experience. The “context” contains time data. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Bellotti to incorporate the determination module as taught by Sobeski, thus allow the system to dynamically change the user interface based on the monitored information (Sobeski, 2:20-37).
As for dependent claim 2:
Bellotti - Sobeski suggests the computer readable medium of claim 1, further comprising instructions that, when executed by the processor, causes the processor to perform the following: customizing one or more of the graphic icons to include the a specific time for the event or task to be performed (Sobeski, 2:27-37, see contextual engine and Bellotti, 0089 and receiving selection, Figure 4).
As for dependent claim 3:
Bellotti - Sobeski suggests the computer readable medium of claim 1, further comprising instructions that, when executed by the processor, causes the processor to perform the following: storing user or guest information (Sobeski, 2:27-37, see contextual engine and Bellotti, 0089 and receiving selection, Figure 4). 
As for dependent claim 4:
Bellotti - Sobeski suggests the computer readable medium of claim 1, further comprising instructions that, when executed by the processor, causes the processor to perform the following: receiving event specific information (Sobeski, 2:27-37, see contextual engine).
As for dependent claim 5:
Bellotti - Sobeski suggests the computer readable medium of claim 1, wherein one or more of the plurality of graphic icons includes alphanumeric data (Bellotti, Figure 4, 30, see visualizing calendar in 0089 and 0161).
As for dependent claim 6:
Bellotti - Sobeski suggests the computer readable medium of claim 1, wherein one or more of the plurality of graphic icons consists of alphanumeric data (Bellotti, Figure 4, 30, see visualizing calendar in 0089 and 0161).
As for independent claim 7:Claim 7 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claim 8:
Bellotti - Sobeski suggests the method of claim 7, further comprising: associating the specific graphic icon with the-a timee the event or task is to be attended or performed (Bellotti, 0089 and receiving selection, Figure 4). 
As for dependent claim 9:
Bellotti - Sobeski suggests the method of claim 7, further comprising: receiving information about other people attending the event or task (Sobeski, 2:27-37, see contextual engine and Bellotti, 0089).
As for dependent claim 10:
Bellotti - Sobeski suggests the method of claim 29, further comprising: displaying a symbol associated with a company (Bellotti, see company in 0068 and assigning an icon in 0089 and receiving selection).
As for dependent claim 11:
Bellotti - Sobeski suggests the method of claim 7, wherein one or more of the plurality of graphic icons
includes alphanumeric data (Bellotti, Figure 4, 30, see visualizing calendar in 0089 and 0161).
As for dependent claim 12:
Bellotti - Sobeski suggests the method of claim 7, wherein one or more of the graphic icons is specific to or is customized to the event or task (0089, Bellotti shows the system receiving the selection from the user with. See icon# 173. Bellotti shows icons in Figures 4).
As for dependent claim 13:
Bellotti - Sobeski suggests the method of claim 7, further comprising: associating additional data (0069-0070, 0089 and 0161).
As for dependent claim 14:
Bellotti - Sobeski suggests the method of claim 13, wherein the additional data includes alphanumeric data (Bellotti, Figure 4, 30, see visualizing calendar in 0089 and 0161).
As for independent claim 15:Claim 15 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claim 16:
Bellotti - Sobeski suggests the computer readable medium of claim 15, further comprising instructions that, when executed by the processor, causes the processor to perform the following: interfacing with a user application selected from the group consisting of a global positioning application, an event-related application, and a social media application (Sobeski shows interfacing with a plurality of networking environment in 5:9-21).
As for dependent claim 18:
Bellotti - Sobeski suggests the computer readable medium of claim 15, further comprising instructions that, when executed by the processor, causes the processor to perform the following: associating additional data with the event or task and displaying the additional data (Bellotti, 0069-0070, 0089 and 0161).
As for dependent claim 19:
Bellotti - Sobeski suggests the computer readable medium of claim 18, further comprising
instructions that, when executed by the processor, causes the processor to perform the following: wherein the additional data  includes information about other people attending with the event or task data (Sobeski, 2:27-37, see contextual engine and Bellotti, 0089).
As for dependent claim 20:
Bellotti - Sobeski suggests the computer readable medium of claim 19, wherein one or more of the graphic
icons or the additional data includes alphanumeric data (Bellotti, Figure 4, 30, see visualizing calendar in 0089 and 0161).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bellotti et al., US PG PUB# 2005/0138631 A1 (hereinafter Bellotti) in view of Sobeski et al., US# 6,633,315 B1 (hereinafter Sobeski) and in further view of Naaman, US PG PUB#2009/0227270 A1 (hereinafter Naaman).
As for dependent claim 17: 
While Bellotti and Sobeski show scheduling one or more events in a graphical user interface, Bellotti and Sobeski do not specifically show the computer readable medium of claim 16 further comprising instructions that, when executed by the processor, causes the processor to perform the following: wherein the user application is the global positioning application providing a map. However in the same field of endeavor, Naaman teaches the computer readable medium of claim 16 further comprising instructions that, when executed by the processor, causes the processor to perform the following: wherein the user application is the global positioning application providing a map in 0023-0025. .

	
Response to Arguments

Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. The Office refers applicants to MPEP 2123, where the MPEP states the entire reference is cited and specific cited sections of the reference are not limiting in any way. Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for 35 USC 103 rejection:
As for independent claim 1:
Applicants assert Sobeski fails to cure the admitted deficiencies of Bellotti, as nothing in Sobeski discloses or fairly suggest receiving a specific graphic icon selection for an event or task; and displaying the specific graphic icon on a first screen associated with a specific date, as recited in claims 1, 7, and 15 (Applicant’s Remarks, Pg. 7).
The Office respectfully disagrees.
It is noted that the Office does not relay on Sobeski to shows or suggests receiving a specific graphic icon selection for an event or task. Instead the Office shows Bellotti shows receiving a specific graphic icon selection for an event or task in 0069-0070, 0087, 0089, Figures 4, see icon # 173. In the cited section, Bellotti shows task oriented objects icons. See task management interface displaying task objects in Figure 4 and task viewer, task objects. Additionally, as shown above and in the last Office Action mailed on 12/23/2020, the prior art Bellotti and Sobeski suggests the limitation: displaying the specific graphic icon on a first screen associated with a specific date see Sobeski, 2:59-3:14 and 3:17-57. Sobeski teaches contextual engine determines the “context” of the current user experience. The “context” contains time data. Also see Sobeski teaches a contextual engine which monitors various types of information and determines an update based on the contextual change. The contextual engine communicates with the host computer’s operating system to determine certain information about the host computer. Therefore the systems update the user interface based on the monitored information, see 2:20-37. From the evidence shown above, the combined teachings of Bellotti and Sobeski suggests all the limitations in claim 1. At this time claim 1 is not in condition for an allowance.
As for independent claims 7 and 15:With regard to independent claims 7 and 15, the applicant argues the same argument as presented above. Thus as indicated in the above discussion, the same rationale/rejection applies to independent claims 7 and 15.


Although all claims are rejected in the instant office action as noted above, Applicant’s attention is directed to disclosed information appearing in the specification Pg. 10, 2nd Para,  graphic icon associated with the time of day or task to occur, duration of scheduled task/ event, visually connected graphic icon to the time display, see Figure 1. The subject matter therein, if properly amended to incorporate such into independent claims 1, 7, and 15 would likely distinguish over the prior art of record as applied in the instant rejection of the claims. Applicant is advised to consider amendment of this matter in response to this office action to advance prosecution of the application.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175